Title: To George Washington from Bushrod Washington, 13 February 1794
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Richmond [Va.] Feby 13th 1794
          
          It is with great unwillingness that I take the liberty of troubling you upon the
            business which is the subject of this letter, well knowing how little time you have to
            spare from public employments. It Was necessary to make you a party in the present suit,
            tho’ only for forms sake. Indeed, I suppose you would wish for an opportunity of
            renouncing the character of Exectr of Mr Fairfax, which I am told you could not with
            convenience undertake. I have taken the liberty to enclose you a
            rough draght of an answer to the only point necessary for you to notice, unless you
            should think proper to answer the whole or any other parts of the Bill. this I did to prevent the inconvenience & expence of applying to
            Counsel. Should you approve of the one sent, or think proper to make any alterations in
            it, you will please sign, & enclose it together with the Bill to me—if convenient
            before, or as early in March as possible. It is usual to subjoin an affidavit, but in
            the present case we do not suppose it necessary, and it will save you trouble. The Copy
            of the Bill which accompanies it, is intended for your information in case you should
            incline to make any alterations or additions to the answer.
          I am happy to inform you that my prospects here in business, are equal to my
            expectations; I wish they may not be superior to my merit, but I trust that my
            deficiencies will not be the result of inattention. Accept my most sincere wishes for
            your health and happiness. Mrs W. Joins me in love to Yourself & my Aunt &
            believe me to be Dear Uncle Your affectionate Nephew 
          
            Bushd. Washington
          
        